Citation Nr: 0841169	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-00 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3. Entitlement to service connection for left wrist strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to August 
1980, and from December 1980 to December 1984.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, in which service connection for hearing loss, 
tinnitus, and recurrent strain of the left wrist was denied.


FINDINGS OF FACT

1.  In a written statement dated in November 2008, and before 
the Board had an opportunity to render a decision in the 
case, the appellant withdrew his appeal as to the issues of 
service connection for bilateral hearing loss.

2.  In a written statement dated in November 2008, and before 
the Board had an opportunity to render a decision in the 
case, the appellant withdrew his appeal as to the issues of 
service connection for tinnitus.

3.  In a written statement dated in November 2008, and before 
the Board had an opportunity to render a decision in the 
case, the appellant withdrew his appeal as to the issues of 
service connection for left wrist strain.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant concerning the claim for service connection for 
bilateral hearing loss have been met. 38 U.S.C.A. § 
7105(b)(2) (West 2002 & Supp. 2008); 38 C.F.R. § 20.204 
(2008).

2.  The criteria for withdrawal of a substantive appeal by 
the appellant concerning the claim for service connection for 
tinnitus have been met. 38 U.S.C.A. § 7105(b)(2) (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.204 (2008).

3.  The criteria for withdrawal of a substantive appeal by 
the appellant concerning the claim for service connection for 
left wrist strain have been met. 38 U.S.C.A. § 7105(b)(2) 
(West 2002 & Supp. 2008); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 2006, the veteran submitted his substantive 
appeal, indicating in block 9A that he wished to appeal all 
issues identified in the statement of the case and any 
supplemental statements of the case sent to him.  The October 
2006 statement of the case listed the issues as entitlement 
to service connection for bilateral hearing loss, tinnitus, 
and left wrist strain.  This submission was sufficient to 
timely perfect his appeal as to these issues. 

In November 2008, in a written statement, the appellant 
indicated that he wished to withdraw his appeal as to these 
issues.  

A substantive appeal may be withdrawn by the appellant at any 
time before the Board promulgates a decision. 38 C.F.R. § 
20.204(b).

As the appellant withdrew his appeal as to the issues of 
service connection for bilateral hearing loss, tinnitus, and 
left wrist strain, there remain no allegations of error of 
fact or law for appellate consideration. The Board therefore 
has no jurisdiction to review these issues.




ORDER

The claim for service connection for bilateral hearing loss 
is dismissed.

The claim for service connection for tinnitus is dismissed.

The claim for service connection for left wrist strain is 
dismissed.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


